 Case 3:19-cr-00541-FAB Document 102 Filed 04/11/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO




 UNITED STATES OF AMERICA

        Plaintiff
                                                Criminal No. 19-541 (FAB)
               v.

 AHSHA NATEEF TRIBBLE [1]
     Defendant




                           MOTION FOR JOINDER

TO THE HONORABLE COURT:

      COMES NOW defendant Ahsha Nateef Tribble, by and through the

undersigned attorneys, and respectfully joins the REPLY IN SUPPORT OF

MOTION TO TRANSFER VENUE filed by co-defendant Donald Keith Ellison

[Docket No. 101-1]. In support thereof, the defendant states and prays:

      1. Ms. Tribble and Mr. Ellison are charged in six of the same counts of the

Indictment filed in this matter. [Docket 3].

      2. The Motion to Transfer Venue [Docket No. 101-1] addresses the issues and

concerns that may impede Ms. Tribble and/or Mr. Ellison from having a “fair and

impartial” jury trial in the District of Puerto Rico.

      3. The issues, arguments and caselaw thoroughly addressed in the REPLY IN

SUPPORT OF MOTION TO TRANSFER VENUE are highly relevant to both

defendants and joinder by Ms. Tribble would save judicial resources. [See docket 98]

                                            1
 Case 3:19-cr-00541-FAB Document 102 Filed 04/11/20 Page 2 of 2




      WHEREFORE, it is respectfully requested that the Court grant this Motion

for Joinder.

      CERTIFICATE OF SERVICE: I hereby certify that on April 11, 2020, I

electronically filed the foregoing Motion for Joinder with the Clerk of the Court

using the CM/ECF system which will send notification of such filing to all attorneys

of record.

      RESPECTFULLY SUBMITTED,

      In San Juan, Puerto Rico, on April 11, 2020.



                                       s/Deana Timberlake-Wiley
                                       Deana Timberlake-Wiley
                                       (Pro Hac Vice)
                                       Simmons, Finney & Winfield, LLC
                                       741 W. Lanier Avenue
                                       Suite 220
                                       Fayetteville, GA 30214
                                       Office: 678-788-6030
                                       Email: dwiley@sfwlegalteam.com
                                       Counsel for Ahsha N. Tribble


                                       s/juan r. acevedo-cruz
                                       JUAN R. ACEVEDO-CRUZ (120701)
                                       Suite 501-A
                                       Banco Cooperativo Plaza
                                       623 Ave. Ponce De León
                                       San Juan PR 00917
                                       Tel/Fax (787) 751-2341
                                       Email: jr@jracevedo.com
                                       Counsel for Ahsha N. Tribble




                                          2
